Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 14, 2016

                                        No. 04-15-00536-CV

                                     Romeo LONGORIA, et al.,
                                            Appellants

                                                  v.

                             EXXON MOBIL CORPORATION, et al.,
                                       Appellees

                     From the 79th Judicial District Court, Brooks County, Texas
                                  Trial Court No. 13-12-16488-CV
                           Honorable Richard C. Terrell, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice


           Appellants' motion for reconsideration of oral argument denial is hereby DENIED.


           It is so ORDERED on April 14, 2016.

                                                             PER CURIAM


           ATTESTED TO: _________________________________
                        Keith E. Hottle
                        Clerk of Court